Title: To Thomas Jefferson from M. Amoureux, 4 February 1789
From: Amoureux, M.
To: Jefferson, Thomas



Monsieur
L’orient le 4 février 1789

J’ai eu l’honneur de vous ecrire le 3 d’octobre dernier, et ai celui de vous informer que je suis depuis quelques jours en fonds pour compte du Commodore Paul Jones. Je vous les aurois remis de suite, si depuis quelque temps le bon papier sur Paris n’etoit pas devenu très rare, par la quantité de faillites, qu’on vient d’eprouver dans cette ville-ci; mais je le ferai certainement dans le cours de la prochaine semaine, parce qu’une maison très solide m’a promis de me fournir du papier court sur votre ville. Je prends la liberté de vous prier de faire remettre l’incluse à Mr. J. Nesbitt actuellement en votre ville, et ai l’honneur d’être avec respect Monsieur Votre très humble serviteur,

M. Amoureux

